UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4407


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHARLES MANU,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.   John Preston Bailey,
District Judge. (5:15-cr-00060-JPB-JES-1)


Submitted:   November 17, 2016            Decided:    November 23, 2016


Before GREGORY,   Chief   Judge,   and   KING   and   DUNCAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Brendan S. Leary, FEDERAL PUBLIC DEFENDER OFFICE, Wheeling, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, David J. Perri, Assistant United States
Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charles      Manu    pled    guilty        to   possession       of      unauthorized

access      devices,       18     U.S.C.     §§ 1029(a)(3),            1029(c)(1)(A)(i)

(2012),     and    was    sentenced    to    24       months   in    prison.          He   now

appeals, challenging the reasonableness of his sentence.                                   We

affirm.

      The    record       reflects    that        the    district         court      properly

determined        that    Manu’s     Guidelines         range       was       6-12   months,

considered the 18 U.S.C. § 3553(a) (2012) sentencing factors and

the   arguments      of    the     parties,       and    provided         a    sufficiently

individualized assessment based on the facts of the case.                                  The

court explained that it had varied above the Guidelines range

because Manu had not cooperated fully with investigators, had

recently committed a similar offense in Kentucky, and had not

been truthful with his probation officer about his claimed past

employment.        We conclude that the sentence is procedurally and

substantively reasonable.             See Gall v. United States, 552 U.S.
38, 51 (2007); United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009).

      We    therefore      affirm.          We    dispense      with          oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                     AFFIRMED

                                             2